

	

		II

		109th CONGRESS

		1st Session

		S. 1493

		IN THE SENATE OF THE UNITED

		  STATES

		

			July 26, 2005

			Mr. Sarbanes (for

			 himself, Ms. Mikulski,

			 Mr. Warner, Mr.

			 Allen, and Mr. Santorum)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Agriculture, Nutrition, and

			 Forestry

		

		A BILL

		To require the Secretary of Agriculture to

		  establish a program to expand and strengthen cooperative efforts to restore and

		  protect forests in the Chesapeake Bay watershed, and for other purposes.

		  

	

	

		1.Short titleThis Act may be cited as the

			 Chesapeake Bay Watershed Forestry

			 Program Act of 2005.

		2.Findings and

			 purposes

			(a)FindingsCongress finds that—

				(1)trees and forests are critical to the

			 long-term health and proper ecological functioning of the Chesapeake Bay and

			 the Chesapeake Bay watershed;

				(2)the Chesapeake Bay States are losing forest

			 land to urban and suburban growth at a rate of nearly 100 acres per day;

				(3)the Forest Service has a vital role to play

			 in assisting States, local governments, and nonprofit organizations in carrying

			 out forest conservation, restoration, and stewardship projects and activities;

			 and

				(4)existing programs do not ensure the support

			 necessary to meet Chesapeake Bay forest goals.

				(b)PurposesThe purposes of this Act are—

				(1)to expand and strengthen cooperative

			 efforts to protect, restore, and manage forests in the Chesapeake Bay

			 watershed; and

				(2)to contribute to the achievement of the

			 goals of the Chesapeake Bay Agreement.

				3.DefinitionsIn this Act:

			(1)Chesapeake bay

			 agreementThe term

			 Chesapeake Bay Agreement means the formal, voluntary

			 agreements—

				(A)executed to achieve the goal of restoring

			 and protecting the Chesapeake Bay ecosystem and the living resources of the

			 Chesapeake Bay ecosystem; and

				(B)signed by the Council.

				(2)Chesapeake bay

			 stateThe term

			 Chesapeake Bay State means each of the States of Delaware,

			 Maryland, New York, Pennsylvania, Virginia, and West Virginia and the District

			 of Columbia.

			(3)CoordinatorThe term Coordinator means the

			 Coordinator of the program designated under section 4(b)(1)(B).

			(4)CouncilThe term Council means the

			 Chesapeake Bay Executive Council.

			(5)ProgramThe term program means the

			 Chesapeake Bay watershed forestry program carried out under section

			 4(a).

			(6)SecretaryThe term Secretary means the

			 Secretary of Agriculture, acting through the Chief of the Forest Service and

			 the Coordinator.

			4.Chesapeake bay

			 watershed forestry program

			(a)In

			 generalThe Secretary shall

			 carry out a Chesapeake Bay watershed forestry program under which the Secretary

			 shall make grants and provide technical assistance to eligible entities to

			 restore and conserve forests in the Chesapeake Bay watershed, including grants

			 and assistance—

				(1)to promote forest conservation,

			 restoration, and stewardship efforts in urban, suburban, and rural areas of the

			 Chesapeake Bay watershed;

				(2)to accelerate the restoration of riparian

			 forest buffers in the Chesapeake Bay watershed;

				(3)to assist in developing and carrying out

			 projects and partnerships in the Chesapeake Bay watershed;

				(4)to promote the protection and sustainable

			 management of forests in the Chesapeake Bay watershed;

				(5)to develop communication and education

			 resources that enhance public understanding of the value of forests in the

			 Chesapeake Bay watershed;

				(6)to conduct research, assessment, and

			 planning activities to restore and protect forest land in the Chesapeake Bay

			 watershed; and

				(7)to contribute to the achievement of the

			 goals of the Chesapeake Bay Agreement.

				(b)Office;

			 coordinator

				(1)In

			 generalThe Secretary

			 shall—

					(A)maintain an office within the Forest

			 Service to carry out the program; and

					(B)designate an employee of the Forest Service

			 as Coordinator of the program.

					(2)DutiesAs part of the program, the Coordinator, in

			 cooperation with the Secretary and the Chesapeake Bay Program, shall—

					(A)provide grants and technical assistance to

			 restore and protect forests in the Chesapeake Bay watershed;

					(B)enter into partnerships to carry out forest

			 restoration and conservation activities at a watershed scale using the

			 resources and programs of the Forest Service;

					(C)in collaboration with other units of the

			 Forest Service, other Federal agencies, and State forestry agencies, carry out

			 activities that contribute to the goals of the Chesapeake Bay Agreement;

					(D)work with units of the National Forest

			 System in the Chesapeake Bay watershed to ensure that the units are managed in

			 a manner that—

						(i)protects water quality; and

						(ii)sustains watershed health;

						(E)represent the Forest Service in

			 deliberations of the Chesapeake Bay Program; and

					(F)support and collaborate with the Forestry

			 Work Group for the Chesapeake Bay Program in planning and implementing program

			 activities.

					(c)Eligible

			 entitiesTo be eligible to

			 receive assistance under the program, an entity shall be—

				(1)a Chesapeake Bay State;

				(2)a political subdivision of a Chesapeake Bay

			 State;

				(3)a university or other institution of higher

			 education;

				(4)an organization operating in the Chesapeake

			 Bay watershed that is described in section 501(c) of the Internal Revenue Code

			 of 1986 and is exempt from taxation under section 501(a) of that Code;

			 or

				(5)any other person in the Chesapeake Bay

			 watershed that the Secretary determines to be eligible.

				(d)Grants

				(1)In

			 generalThe Secretary shall

			 make grants to eligible entities under the program to carry out projects to

			 protect, restore, and manage forests in the Chesapeake Bay watershed.

				(2)Federal

			 shareThe Federal share of a

			 grant made under the program shall not exceed 75 percent, as determined by the

			 Secretary.

				(3)Types of

			 projectsThe Secretary may

			 make a grant to an eligible entity for a project in the Chesapeake Bay

			 watershed that—

					(A)improves habitat and water quality through

			 the establishment, protection, or stewardship of riparian or wetland forests or

			 stream corridors;

					(B)builds the capacity of State forestry

			 agencies and local organizations to implement forest conservation, restoration,

			 and stewardship actions;

					(C)develops and implements watershed

			 management plans that—

						(i)address forest conservation needs;

			 and

						(ii)reduce urban and suburban runoff;

						(D)provides outreach and assistance to private

			 landowners and communities to restore or conserve forests in the

			 watershed;

					(E)implements communication, education, or

			 technology transfer programs that broaden public understanding of the value of

			 trees and forests in sustaining and restoring the Chesapeake Bay

			 watershed;

					(F)coordinates and implements community-based

			 watershed partnerships and initiatives that—

						(i)focus on—

							(I)the expansion of the urban tree canopy;

			 and

							(II)the restoration or protection of forest

			 land; or

							(ii)integrate the delivery of Forest Service

			 programs for restoring or protecting watersheds;

						(G)provides enhanced forest resource data to

			 support watershed management;

					(H)enhances upland forest health to reduce

			 risks to watershed function and water quality; or

					(I)conducts inventory assessment or monitoring

			 activities to measure environmental change associated with projects carried out

			 under the program.

					(4)Chesapeake bay

			 watershed forestersFunds

			 made available under section 6 may be used by a Chesapeake Bay State to employ

			 a State watershed forester to work with the Coordinator to carry out activities

			 and watershed projects relating to the program.

				(e)Study

				(1)In

			 generalThe Secretary, in

			 consultation with the Council, shall conduct a study of urban and rural forests

			 in the Chesapeake Bay watershed, including—

					(A)an evaluation of the state, and threats to

			 the sustainability, of forests in the Chesapeake Bay watershed;

					(B)an assessment of forest loss and

			 fragmentation in the Chesapeake Bay watershed;

					(C)an identification of forest land within the

			 Chesapeake Bay watershed that should be restored or protected; and

					(D)recommendations for expanded and targeted

			 actions or programs needed to achieve the goals of the Chesapeake Bay

			 Agreement.

					(2)ReportNot later than 1 year after amounts are

			 first made available under section 6, the Secretary shall submit to the

			 Committee on Agriculture of the House of Representatives and the Committee on

			 Agriculture, Nutrition, and Forestry of the Senate a report that describes the

			 results of the study.

				5.Watershed forestry

			 research program

			(a)In

			 generalThe Secretary, in

			 cooperation with the Council, shall establish a watershed forestry research

			 program for the Chesapeake Bay watershed.

			(b)AdministrationIn carrying out the watershed forestry

			 research program established under subsection (a), the Secretary shall—

				(1)use a combination of applied research,

			 modeling, demonstration projects, implementation guidance, strategies for

			 adaptive management, training, and education to meet the needs of the residents

			 of the Chesapeake Bay States for managing forests in urban, developing, and

			 rural areas;

				(2)solicit input from local managers and

			 Federal, State, and private researchers, with respect to air and water quality,

			 social and economic implications, environmental change, and other Chesapeake

			 Bay watershed forestry issues in urban and rural areas;

				(3)collaborate with the Chesapeake Bay Program

			 Scientific and Technical Advisory Committee and universities in the Chesapeake

			 Bay States to—

					(A)address issues in the Chesapeake Bay

			 Agreement; and

					(B)support modeling and informational needs of

			 the Chesapeake Bay program; and

					(4)manage activities of the watershed forestry

			 research program in partnership with the Coordinator.

				(c)Watershed

			 forestry research strategyNot later than 1 year after the date of

			 enactment of this Act, the Secretary, in collaboration with the Northeastern

			 Forest Research Station and the Southern Forest Research Station, shall submit

			 to Congress a strategy for research to address Chesapeake Bay watershed goals,

			 including recommendations for implementation and leadership of the

			 program.

			6.Authorization of

			 appropriationsThere is

			 authorized to be appropriated to carry out the program $3,500,000 for each of

			 fiscal years 2006 through 2012, of which—

			(1)not more than $500,000 shall be used to

			 conduct the study required under section 4(e); and

			(2)not more than $1,000,000 for any fiscal

			 year shall be used to carry out the watershed forestry research program under

			 section 5.

			7.ReportNot later than December 31, 2007, and

			 annually thereafter, the Secretary shall submit to Congress a comprehensive

			 report that describes the costs, accomplishments, and outcomes of the

			 activities carried out under the program.

		

